 
   

“Case 1:19-cv-04002-LAK Document 2-3 (Court only) Filed 05/10/19 ©

Rode

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MoWAMMAD SALAMEH |

{full name of the plaintiff/petitioner)

 

\Q cv Food daw)

~against- {Provide docket number, if available; if filing this with your
complaint, you will not yet have ipa number.)

UNITED STATES CF AMERICA, 93 CC/ GO (Lye
| USDC SDNY
| DOCUMENT
| ELECTRONICAERLY FILED

PRISONER AUTHORIZATION | || DOC #:

| DATE FILED: aN 42 2019

(1) because I filed this action as a prisoner, Iam required by statute (28 USC. § 1915) to pay
the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
(IFP), that is, without prepayment of fees;

 

 

 

(full name(s} of the defendant(s}/respondent(s)}

By signing below, I acknowledge that:

 

 

(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:

1) send acertified copy of my prison trust fund account statement for the past six months
PY yP Pp
from ‘my current institution or any institution in which I was incarcerated during the past
y ¥ & P
six months);

(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
prison trust fund, and disburse those amounts to the Court.

_. This authorization applies to any agency into whose custody I may be transferred and to any
' other district court to which my case may be transferred.

Dune A, 2o\h MAS

 

 

 

 

Date Signature

Solameh, Mobammad, A. 343 38-054
Name (Last, First, Mi)” , Prison Identification #

USP Bia Sandy POBox 2068, INEZ KY 4/224
Address “ pe : City State Zip Code .

 

A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for. or adiudicated delinauent for. violations of criminal law or the terms or conditions.of

 

 

 

 
Case 1:93-cr-00180-LAK Document 911 Filed 06/12/19 Page 2 of 4 Page 1 of 3

Inmate Inquiry

Inniate Reg #: 34338054 Current Institution:
Inmate Name: SALAMEH, MOHAMMAD Housing Unit:
Report Date: 05/21/2019 Living Quarters:
Report Time: 12:17:32 PM

General Information | Account Balances =| Commissary History |

General Information

Administrative Hold Indicator: No
No Power of Attomey: No
Never Waive NSF Fee: No
Max Allowed Deduction %: 100

PIN: 8622

PAC #: 961046801
Revalidation Date: 25th
FRP Participation Status: No Obligation
, Arrived From: ATL
Transferred To:
Account Creation Date: 9/26/2002
Local Account Activation Date: 3/14/2019 3:14:39 AM

 

 

 

Sort Codes:
Last Account Update: 5/21/2019 10:38:20 AM

 

Account Status: Active

Phone Balance: $4.90

Pre-Release Plan Information

 

Target Pre-Release Account Balance: $0.00
Pre-Release Deduction %: 0%

Income Categories to Deduct From: — [_} Payroll

FRP Plan Information

FRP Plan Type Expected Amount Expected Rate

|_| Outside Source Funds

 

Big Sandy USP
BSY-A-B
AOd-216U

Conunissary Restrictions | Comments

| dideg Agee

e~ gt AO [%

 

Account Balances

Account Balance: $425.33
Pre-Release Balance: $0.00
Debt Encumbrance: $0.00
SPO Encumbrance: $0.00
Other Encumbrances: $0.00
Outstanding Negotiable Instruments: $0.00

-https://10.33.106.106/truweb/InmateInquiryCombined.aspx

5/21/2019

 

 

 
Case 1:93-cr-00180-LAK Document 911 Filed 06/12/19 Page 3 of 4 Page 2 of 3

Administrative Hold Balance: 0,00
Available Balance: $425.33
National 6 Months Deposits: $950.00
National 6 Months Withdrawals: $708.05
Available Funds to be considered for IFRP Payments: $500.00
National 6 Months Avg Daily Balance: $339.13
Local Max. Balance - Prev. 30 Days: $704.63
Average Balance - Prey. 30 Days: $525.07

 

Commissary History

Purchases

 

Validation Period Purchases;
YTD Purchases:
Last Sales Date:

SPO Information

SPO's this Month:
SPO $ this Quarter:

Spending Limit Info

Spending Limit Override:
Weekly Revalidation:
Bi-Weekly. Revalidation:
Spending Limit:
Expended Spending Limit:

Remaining Spending Limit:

$40,55
$157.65
5/21/2019 10:38:20 AM

$0.00

No

No

Yes
$186,00
$15.25
$164.75

 

Commissary Restrictions

Spending Limit Restrictions

 

Restricted Spending Limit:

Restricted Expended Amount:
Restricted Remaining Spending Limit:
Restriction Start Date:

Restriction End Date:

Item Restrictions

50.00
$0.00
$0.00
N/A
N/A

List Name List Type Start Date End Date

Active

 

https://10.33.106.106/truweb/InmateInquiryCombined.aspx

5/21/2019

 
Case 1:93-cr-00180-LAK Document 911 Filed 06/12/19 Page 4 of 4 Page 3 of 3

Comments

Comments:

 

https://10.33.106.106/truweb/InmateInquiryCombined.aspx 5/21/2019

 
